Title: To George Washington from Christian Febiger, 24 March 1782
From: Febiger, Christian
To: Washington, George


                        
                            Sir
                            Richmond March 24th 1782
                        
                        I was this moment honourd with your Excellencys Favour of the 12th instant inclosing one for General
                            Muhlenberg and informing me; that the General was appointed to the Superintendance of the Recruiting Service and that I
                            must take my future Orders from him—in which I shall be extreamly happy. an Opportunity has just
                            offer’d and I shall transmitt the Generals Letter to him, in the mean Time as he is at a great Distance and his Letter
                            being enclosd to me—I concluded as does also his Excellency the Governor, that I should return to the General Rendezvous
                            and carry on the Business as usual untill The General either arrives or sends me other orders. Government have agreed to
                            appoint the different places of Rendezvous and to furnish them with Provisions about of the Specifics untill other
                            Arrangements can be made. I have the honor to be with the greatest Veneration & Respect Your Excellencys most
                            obedient & most humble Servant 
                        
                            Christian Febiger
                            Colo. 2nd Virginia
                        
                    